ADKINS, Justice
(concurring specially):
The primary question involved is whether an information charging a violation of Fla.Stat. § 404.15(1), F.S.A., must allege the negative of the misdemeanor exceptions in the statute, that is:
(1) The quantity of marijuana involved;
(2) The consideration for delivery;
(3) That the accused has been previously convicted of a violation of the drug abuse law, in order to charge felonious delivery of cannabis.
In my opinion, the State is not required to negate a statutory exception in an information. See Crooke v. Van Pelt, 76 Fla. 20, 79 So. 166 (Fla.1918); Goff v. State, 60 Fla. 17, 53 So. 327 (1910); State v. Kahler, 232 So.2d 166 (Fla.1970); Fla. Stat. § 404.13, F.S.A.; Salas v. State, 246 So.2d 621 (Fla.App.3d, 1971). Therefore, the decision of the District Court of Ap*669peal is in conflict with the above-cited decisions and should be quashed.
However, I abide by the judgment of this Court in State v. Collins, 276 So.2d 170 (Fla.1973) and State v. Carr, 283 So.2d 101 (Fla.1973), and agree to the discharge of the writ.